DETAILED ACTION

Summary
This is the initial Office Action based on the Nanopillar Solar Cell Using Graphene filed August 25, 2021. 
Claims 1-10 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the material of the first semiconductor” and “the material of the second semiconductor" on line 1-2.  There is insufficient antecedent basis for this limitation in the claim.
As there can be more than one “material of the first semiconductor layer” and more than one “material of the second semiconductor layer”, it is unclear as to what “the material of the first semiconductor layer” and “the material of the second semiconductor layer” recited on line 1-2 of claim 7 are referring to. 
Amending “the material of the first semiconductor layer” and “the material of the second semiconductor layer” to “a material of the first semiconductor layer” and “a material of the second semiconductor layer” would overcome the rejection.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Atwater et al. (U.S. Pub. No. 2014/0096816 A1).
With regard to claim 1, Atwater et al. discloses a semiconductor device, comprising: 
a conductive layer (42, Fig. 2A and see [0076] “second electrical contact 42”); 
a plurality of nanopillars spaced apart from each other overlying the conductive layer (30 depicted in Fig. 1 and Fig. 2A as spaced apart from each other overlying the conductive layer 42), each nanopillar comprising 
a first semiconductor layer (34, Fig. 2A and see [0049] “34 includes a first semiconductor material”) and 
a second semiconductor layer on the first semiconductor layer (36 depicted in Fig. 2A as on the cited first semiconductor layer 34; see [0049] “36 includes a second semiconductor material”), 
the first semiconductor layer being different in conductivity type from the second semiconductor layer (see [0078]); and 
a graphene layer overlying the plurality of nanopillars (40 depicted in Fig. 2A as overlying the plurality of nanopillars 30; see [0050] teaching “graphene”), 
the graphene layer being connected to each of the plurality of nanopillars (see Fig. 1 and Fig. 2A depicting the cited graphene layer 40 being connected to each of the plurality of nanopillars 30).
With regard to claim 3, Atwater et al. discloses a semiconductor device, comprising: 
a conductive layer (42, Fig. 2A and see [0076] “second electrical contact 42”); 
a plurality of nanopillars spaced apart from each other overlying the conductive layer (such as the top half of 30 depicted in Fig. 1 and Fig. 2A as spaced apart from each other overlying the conductive layer 42), each nanopillar comprising 
a first semiconductor layer (such as the top half of 34, Fig. 2A and see [0049] “34 includes a first semiconductor material”) and 
a second semiconductor layer on the first semiconductor layer (36 depicted in Fig. 2A as on the cited first semiconductor layer; see [0049] “36 includes a second semiconductor material”), 
the first semiconductor layer being different in conductivity type from the second semiconductor layer (see [0078]); and 
a graphene layer overlying the plurality of nanopillars (40 depicted in Fig. 2A as overlying the plurality of nanopillars at the top half of 30; see [0050] teaching “graphene”), 
the graphene layer being connected to each of the plurality of nanopillars (see Fig. 1 and Fig. 2A depicting the cited graphene layer 40 being connected to each of the plurality of nanopillars at the top half of 30), further comprising:
a third semiconductor layer on the conductive layer (such as the bottom half of 34 depicted in Fig. 1 and Fig. 2A as on the cited conductive layer 42),
a material of the third semiconductor layer and a material of the first semiconductor layer are the same (see Fig. 2A and [0049]); wherein
the plurality of nanopillars are located over the third semiconductor layer (as depicted in Fig. 1 and Fig. 2A, the cited plurality of nanopillars at the top half of 30 are located over the third semiconductor layer at the bottom half of 34).
With regard to claim 4, et al. Atwater discloses a semiconductor device, comprising: 
a substrate (such as the bottom half of 42, Fig. 2A as it functions as an underlying and mechanically supporting component),
a conductive layer disposed on the substrate (such as the top half of 42 depicted in Fig. 2A as disposed on the cited substrate and see [0076] “second electrical contact 42”); 
a plurality of nanopillars spaced apart from each other overlying the conductive layer (30 depicted in Fig. 1 and Fig. 2A as spaced apart from each other overlying the conductive layer at the top half of 42), each nanopillar comprising 
a first semiconductor layer (34, Fig. 2A and see [0049] “34 includes a first semiconductor material”) and 
a second semiconductor layer on the first semiconductor layer (36 depicted in Fig. 2A as on the cited first semiconductor layer 34; see [0049] “36 includes a second semiconductor material”), 
the first semiconductor layer being different in conductivity type from the second semiconductor layer (see [0078]); and 
a graphene layer overlying the plurality of nanopillars (40 depicted in Fig. 2A as overlying the plurality of nanopillars 30; see [0050] teaching “graphene”), 
the graphene layer being connected to each of the plurality of nanopillars (see Fig. 1 and Fig. 2A depicting the cited graphene layer 40 being connected to each of the plurality of nanopillars 30).
With regard to claim 5, Atwater et al.  discloses further comprising:
a protective layer on the graphene layer (such as layer 44 depicted in Fig. 2A as on, or in close proximity, and actually physically contacting the cited graphene layer 40 cited to read on the claimed protective layer because it forms a physical barrier on a surface of the cited graphene layer 40).
With regard to claim 6, Atwater et al. discloses wherein
a traverse dimension of the nanopillars is 5-5000 nm (see [0012] teaching diameters including values within the claimed range of 5-5000 nm).
With regard to claim 7, Atwater et al. discloses wherein
the material of the first semiconductor layer is the same material as the material of the second semiconductor layer (see [0052] teaching a-Si and c-Si which is cite to read on the claimed “same material” as each the first and second semiconductor layer includes a material such as silicon).
With regard to claim 8, Atwater et al. discloses wherein
a material of the first semiconductor layer is different than a material of the second semiconductor layer (see [0022]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atwater et al. (U.S. Pub. No. 2014/0096816 A1) in view of Oooka et al. (U.S. Pub. No. 2016/0276611 A1).
With regard to claims 2 and 10, independent claim 1 is anticipated by Atwater et al. under 35 U.S.C. 102(a)(1) as discussed above. 
Atwater et al. teaches a graphene layer 40 on the cited second semiconductor layer 36, Fig. 2A as a single layer electrical contact (see [0050] teaching various materials such as transparent conductive oxides, polymers, and the cited graphene). 
Atwater et al. does not teach wherein the electrical contact comprises two stacked layers wherein each nanopillar further comprise forming an aluminum layer on the second semiconductor layer. 
However, Oooka et al. discloses a semiconductor device, also a photovoltaic device (see Title). Oooka et al. teaches electrical contacts for photovoltaic devices can commonly include a plurality of stacked layers (see [0039]). Oooka et al. teaches layers can include aluminum (see [0039]). Oooka et al. teaches layers can include graphene (see [0039]). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the aluminum layer and to have selected the graphene layer in a multiple layer stack as taught by Oooka et al. for the single layer graphene electrical contact cited in Atwater et al. because the selection of a known material based on its suitability for its intended use, in the instant case an electrical contact material in a photovoltaic device, supports a prima facie obviousness determination (see MPEP 2144.07). The selection of the aluminum layer and the graphene layer suggested by Oooka et al. for the electrical contact of Atwater et al. above teaches the aluminum layer on, or in close proximity to, the cited second semiconductor layer and the graphene layer on, or in close proximity to, the cited aluminum layer.
Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. (U.S. Pub. No. 2014/0326305 A1) in view of Atwater et al. (U.S. Pub. No. 2014/0096816 A1).
With regard to claims 1 and 9, Baek et al. discloses a semiconductor device, comprising: 
a conductive layer (50, Fig. 1); 
a plurality of nanopillars spaced apart from each other overlying the conductive layer (20 depicted in Fig. 1 spaced apart from each other overlying the cited conductive layer 50), each nanopillar comprising 
a first semiconductor layer (22, Fig. 1) and 
a second semiconductor layer on the first semiconductor layer (24 depicted in Fig. 1 as on the cited first semiconductor layer 22), 
the first semiconductor layer being different in conductivity type from the second semiconductor layer (see [0013]); and 
an electrode layer overlying the plurality of nanopillars (26, Fig. 1), 
the electrode layer being connected to each of the plurality of nanopillars (as depicted in Fig. 1, the cited electrode layer 26 connected to each of the plurality of nanopillars 20), wherein
a homogeneous PN junction is formed at an interface between the first semiconductor layer and the second semiconductor layer (such as depicted in Fig 1 and see [0013] teaching silicon nanowire which is cited to provide for the claimed homogeneous PN junction as both first and second semiconductor layers are taught as silicon material).

Baek et  al. does not disclose wherein the electrode layer is a graphene layer. 
However, Atwater et al. discloses a semiconductor device (see Title) and teaches an electrode layer can include graphene (see [0050]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the graphene material of Atwater et al. for the material of the electrode layer of Baek et al. because the selection of a known material based on its suitability for its intended use, in the instant case an electrode material for a semiconductor device, supports a prima facie obviousness determination (see MPEP 2144.07).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        September 20, 2022